Name: Commission Regulation (EEC) No 812/81 of 30 March 1981 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/14 Official Journal of the European Communities 31 . 3 . 81 COMMISSION REGULATION (EEC) No 812/81 of 30 March 1981 amending Regulations (EEC) No 2043/75 and (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 2a of Regulation (EEC) No 2043/75 is hereby replaced by the following : 'For the purposes of this Article, the following countries shall be considered as a single destina ­ tion : Egypt, Iran, Iraq and the countries of the Arabian peninsula, together with the territories associated thereto. For the purposes of this Article, the Arabian penin ­ sula includes : Saudi Arabia, Bahrain, Qatar, Kuwait, the Sultanate of Oman, the United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Fujairah, Ras al Khaimah), the Arab Republic of Yemen (North Yemen) and the People's Democratic Republic of Yemen (South Yemen).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs (!), as last amended by the Act of Accession of Greece (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3), as last amended by the Act of Accession of Greece, and in particular Article 9 (3) and Article 15 thereof, Whereas Commission Regulation (EEC) No 149/80 (4), as last amended by Regulation (EEC) No 3330/80 (5), modified, for a period extending until 31 March 1981 , the system for the advance fixing of export refunds for poultrymeat and eggs provided for by Commission Regulation (EEC) No 2043/75 (6) ; whereas the circumstances which gave rise to the adop ­ tion of that Regulation still obtain ; whereas it there ­ fore appears necessary to extend the application of Regulation (EEC) No 149/80 until 30 June 1981 , while simplifying, in certain cases, drawing up of advance-fixing certificates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, Article 2 In Article 3 of Regulation (EEC) No 149/80 the date '31 March 1981 ' is replaced by '30 June 1981 '. Article 3 This Regulation shall enter into force on 31 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p . 12. (2 ) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 282, 1 . 11 . 1975, p. 77 . (4) OJ No L 19, 25 . 1 . 1980, p . 37. (*) Ol No L 349, 23 . 12. 1980, p. 17. (') OJ No L 213, 11 . 8 . 1975, p. 12.